Exhibit 10.1

 

Employment Agreement – Part A

Drawn up and signed in Tel Aviv on the 13 day

of the month of April in the year 2009

 

Between:

 

GADOT CHEMICAL TANKERS & TERMINALS LTD (no. 520037037)

At the address: 16, Habonim Street, South Netanya Industrial Zone, Netanya

(hereinafter: Gadot)

 

Of the First Part

And Between:

 

Erez Meltzer (ID No. 065861338)

At the address: 55, HaMaayan Street, Raanana

(hereinafter: Meltzer)

 

Of the Second Part

 

Whereas:

Meltzer is and shall be employed by Gadot as the Chief Executive Officer and
Deputy Chairman of Gadot;

 

And Whereas:

The parties are interested in putting into writing, Meltzer’s employment
conditions as stipulated in this Agreement below;

 

Now therefore, the Parties declare and agree as follows:

 

1.

This Part A to the Employment Agreement, together with Part B, which is attached
hereto, shall be hereinafter termed together (both in Part A and in Part B): The
Employment Agreement or the Agreement.

 

Page 1 of 26





2.

It is hereby clarified that whenever there is a contradiction between the
provisions to this Part A and the provisions to Part B., the provisions to this
Part A shall take precedence.

 

3.

Task

3.1. As from November 1, 2008, Meltzer has served as CEO and Deputy Chairman of
Gadot and he shall continue to serve in those positions throughout the period of
this Agreement.

 

3.2. In the event that all Gadot’s business activities shall be transferred to
any other legal entity that is part of a group of companies controlled by Mr.
Yossef A. Maiman, Gadot undertakes to ensure that Meltzer shall serve as CEO
(General Manager) and as Deputy Chairman of that legal entity and all the
provisions to this Agreement shall apply to his employment by that legal entity
and such shall include the execution of the necessary adjustments in reference
to the options granted to Meltzer in accordance with this Agreement and thus,
there shall be no degradation of Meltzer’s rights. To remove all doubt, it is
hereby clarified that to the extent that any part of Gadot’s business activities
shall be transferred to another legal entity, which is part of the group of
companies controlled by Mr. Yossef A. Maiman; Meltzer shall also be entitled to
the rights granted to him in accordance with this Agreement, in reference to the
activities of that legal entity in Gadot’s business activities, on condition
that Meltzer shall be involved in the management of those Gadot business
activities.

 

4.

Salary

4.1. Gadot shall pay Meltzer a gross monthly salary to the sum of NIS 157,625
(one hundred and fifty seven thousand, six hundred and twenty five New Israeli
Shekels) (hereinafter: The Gross Salary).

The Gross Salary shall be updated in accordance with the changes to the
representative rate of exchange for the US dollar as such shall be published by

 

Page 2 of 26





the Bank of Israel, in reference to the last business day of the calendar month
to which the salary refers.

 

It is agreed that the sum stipulated in Clause 4.1 above shall be based on the
representative rate of exchange for the US dollar as of November 1, 2008 (NIS
3.783) and on the date of payment for the first salary in accordance with this
Agreement, differentials shall be paid for those months prior to his signing of
this Agreement, in accordance with the relevant rates of exchange and beginning
with the date of this Agreement, the Gross Salary shall be updated each month
according to the changes in the rate of exchange for the US dollar.

 

4.2. It is hereby agreed that from time to time, there shall be a re-examination
of whether it would be appropriate to update Meltzer’s Gross Salary.

 

4.3. Clause 4.2 in Part B to the Employment Agreement is hereby annulled.

 

4.4. Meltzer shall be entitled to a special annual bonus, which shall be 2% (two
percent) of the unified annual operating profit (before tax) for the Gadot group
of companies and such shall include the companies whose activities are managed
by Gadot or one of the companies in the Gadot Group. The unified annual
operating profit for the Gadot group of companies shall be in accordance with
the profit determined in the unified annual reports, which shall be drawn up in
accordance with IFRS rules, without special profits and losses and without
management fees, which Gadot shall pay to the party with the controlling
interest in Gadot and/or to any other corporation, as such shall be determined
by the controlling party (hereinafter: The Bonus). In any circumstance in which
there is a difference of opinion between the parties in reference to the
identity or size of special profits and/or losses, such shall be settled at the
sole discretion of Gadot’s auditing accountant. The Bonus for each calendar year
shall be paid up until and no later than the end of March for the previous year.

 

Page 3 of 26





5.

Pension Plan

Each and every month, on the date on which the monthly salary shall be paid,
Gadot shall deposit payments for the premiums due for the pension plan
stipulated in Part B to the Employment Agreement and those payments shall be as
follows:

 

5.1. A sum that is thirteen and one third percent (13 and 1/3%) of Meltzer’s
Gross Salary (five percent (5%) for pension payments and eight and one third
percent (8 and 1/3%) for severance pay) to the insurance company and/or the
provident fund.

 

5.2. A sum that is up to two and one half percent (2.5%) of Meltzer’s Gross
Salary (in accordance with actual cost) for loss of ability to work insurance.

 

5.3. Gadot shall deduct from Meltzer’s Gross Salary as stipulated in Part B to
the Employment Agreement, the sum of five percent (5%) of the Gross Salary, for
pension payments and shall transfer that sum to the pension plan policy and
Meltzer hereby approves and agrees to that deduction.

 

6.

Further Education Fund

As stipulated in Part B to the Employment Agreement, on the date on which
Meltzer’s salary shall be paid, Gadot shall pay each month on Meltzer’s behalf
into a further education fund nominated by Meltzer, a sum that is seven and one
half percent (7.5%) of Meltzer’s Gross Salary and Meltzer agrees to such and
instructs Gadot that Gadot shall deduct from his Gross Salary, an additional
sum, which shall be two and one half percent (2.5%), which Gadot shall pay into
the aforementioned further education fund.

If any of the payments shall be higher than the allocation limit determined by
Law, the tax incurred by those payments shall be grossed up.

 

Page 4 of 26





7.

Sick Leave

As stipulated in Part B to the Employment Agreement, Meltzer shall be entitled
to annual sick leave in accordance with Law. Notwithstanding that above stated,
Meltzer shall be entitled to the payment of his full salary beginning of the
first day of his absence from work because of illness.

 

8.

Holidays

As stipulated in Part B to the Employment Agreement, Meltzer shall be entitled
to annual leave amounting to 22 working days for each twelve (12) calendar
months of continuous work during the period of the Agreement.

During each calendar year, Meltzer shall be entitled to use up days of leave at
his own discretion and to accumulate the remaining days to a limit of 44 days of
leave.

 

9.

Vehicle

Gadot shall provide for Meltzer’s use, a vehicle type Audi A8.

Gadot shall gross up the sum due in tax for the use of the aforementioned
vehicle.

 

10.

Telephone

Gadot shall provide a mobile phone for Meltzer’s use. Gadot shall pay the cost
of that mobile phone and shall gross up the tax component.

Gadot shall pay the cost of the land line telephone in Meltzer’s home.

 

11.

Options

11.1. Clause 6.11 in Part B to the Employment Agreement is hereby annulled.

 

11.2. Definitions: In this Clause, the following terms shall have the meaning
set out alongside each term.

 

“Base Value”

NIS 488,179,254 (four hundred and eighty eight million, one hundred and seventy
nine thousand, two hundred and fifty four New Israeli Shekels), with an
additional sum in NIS, that

 

Page 5 of 26





is the entire equity capital that will be invested in the Company after the
signing of this Agreement, by the party with the controlling interest in Gadot
and/or by any other company in the ownership of Mr. Yossef A. Maiman.

 

“Base Shares”

The regular shares included in the share capital issued by Gadot on the date on
which this Agreement is signed.

 

“Realization Price”

The Base Value divided by the number of Base Shares.

 

“Annual EBITDA”

In reference to the first four maturation dates mentioned below, the annual
EBITDA  sum shall be equal to the EBITDA

sum determined during the last quarter, for which Gadot has audited or reviewed
reports, multiplied by four (4). In reference to later maturation dates, or any
later date on which the EBITDA sum is quantified, the annual EBIDTA sum shall be
equal to the accumulated EBITDA sum as determined during the last four calendar
quarters, in reference to which Gadot has audited or reviewed reports. The sum
shall be determined in accordance with the reviewed or audited reports as
aforementioned and any disagreement on this matter, to the extent that there
shall be any such disagreements, shall be settled by the auditing accountants
who drew up the relevant reports. In all circumstances, the management fee
component to be paid by Gadot to its controlling party and/or to any other
corporation, as such shall be determined by the controlling party, shall not be
any part of the EBITDA (and therefore, the sum profit to be used for the
calculation in accordance with this Agreement, shall be higher to the sum of the
management fees).

 

Page 6 of 26





“Sale Price”

“The value of the company” divided by the number of base shares.

 

“The

“The value of the Company”

The value reached after multiplying the annual EBITDA for the company by 8.8,
less the net sum of Gadot’s financial obligations as of the quantification date,
with the exception of those obligations for which assets have not yet been
created as of the date on which the value of the Company is determined.

 

“Stock issue”

The registration of Gadot shares for trading on any stock exchange whatsoever.

 

“Entitling transaction”

1. A public issue of Gadot shares. 2. A merger between Gadot and another
company, provided that the merged body’s controlling body did not control Gadot
either directly or indirectly before the merger. 3. A change to the control of
Gadot, or: 4. A cessation of Gadot’s commercial activities.

 

“Shares”

Gadot regular shares, each with a nominal value of NIS 0.1.

 

“Control”

As that term is defined in the Securities Law and provided that it is presumed
that the person holding at least 50% of the voting rights in Gadot, controls
Gadot, unless explicitly stated otherwise in this Agreement. It is clarified
that to the extent that any party whatsoever not holding Gadot shares either
directly or indirectly on the date of this Agreement, shall hold 50% or more of
Gadot’s shares, such shall be considered a “change in control”.

 

Page 7 of 26





11.3. The Allocation: Proximate to the signing of this Agreement, Gadot shall
allocate for Meltzer 3,565,228 options and each of those Options shall entitle
the holder of that Option, to purchase one share, in consideration for the
payment of the Realization Price (hereinafter: The Options), subject to all
other conditions to this Agreement. It is clarified that the aforementioned
number of Options was calculated to ensure that if all the Options are realized
on the date on which this Agreement is signed, Meltzer would hold 5% of Gadot’s
issued share capital (taking into account the fact that true to the date of the
signing of this Agreement, Gadot’s total issued share capital is 67,739,345
shares).

 

11.4. The Trusteeship: Immediately upon their allocation, the Options shall be
deposited with a trustee in accordance with the Options Program stipulated in
Clause 102 to the Tax Ordinances for the track of capital gains and holding by a
trustee.

 

11.5. Realization and limitations on transfer: The Options shall be available
for realization as shares, only after a Entitling transaction event has occurred
and until five (5) years have passed from the date of this Agreement. It is
clarified that even before their realization; Meltzer shall have the right to
sell to Gadot, those options, which have matured in the manner stipulated below.
Options allocated in accordance with this Agreement, shall not be assignable to
or sellable to any third party (with the exception of inheritors in accordance
with Law). Shares allocated to Meltzer in consideration for the realization of
Options, shall be transferable, sellable or assignable, without any limitations
whatsoever. To remove all doubt – it is hereby explicitly declared and agreed
that after the dates stated above, the Options shall expire.

 

11.6. Maturation: Subject to the other provisions to this Agreement, at the end
of the first two months of Meltzer’s employment by Gadot, 148,558 shares shall
mature. After that date, 227,778 Options shall reach maturity at the end of each
calendar quarter (above and below – Maturation dates) and Meltzer shall be

 

Page 8 of 26





entitled to receive them into his possession and to sell those Options in
accordance with the Sale Options and after a Entitling transaction event has
occurred (unless the event that occurred is in accordance with that stated in
Clauses (2), (3) and (4) to the “Entitling transaction” definition), Meltzer
shall also be entitled to realize those options as shares. After each maturation
date and after an event stipulated in Clauses (2), (3) and (4) to the “Entitling
transaction” definition has occurred, Meltzer shall be entitled to sell them
only in accordance with the Sale Option, but shall not be able to realize those
Options as shares. The Options shall be released from blockage by the Trustee
and shall be transferred (as Options, as shares or as a sum of money received
for the execution of their sale as stipulated below), into Meltzer’s ownership,
in accordance with all that required by the blockage provisions determined in
the Tax Ordinance in reference to the aforementioned periods. Notwithstanding
that stated, it is hereby agreed that if and to the extent that by the end date
(as such is defined below) there are changes to the identity of the holder of at
least 50% of Gadot shares, then if an event such as mentioned above does occur,
all the options allocated to Meltzer shall reach maturity (full acceleration).

 

11.7. Ending of the employment: Whenever Meltzer’s employment shall end, either
through resignation or by dismissal, or by – heaven forbid – death or permanent
disability, Meltzer (or his estate or his inheritors by Law) shall be entitled
to sell to Gadot and Gadot shall be obliged to purchase, as shall be explained
below, those options that have reached maturity up to 90 days after date on
which Meltzer’s employment by Gadot ended (the date for the aforementioned 90
day period shall be termed hereinafter – the End Date), provided that the
realization instruction and the notice of sale to Gadot shall be sent by
Meltzer, his estate or his inheritors, by the End Date. It is agreed that for as
long as Meltzer is employed by any company whatsoever owned by the parties with
the controlling interest in Gadot, true to the date on which this Agreement is
signed, such shall not be considered the end of the employment

 

Page 9 of 26





for the purposes of this Clause. To remove all doubt, it is hereby explicitly
declared and agreed that after the End Date, the Options shall expire.

 

11.8. Sale Options – PUT: At any time up to the earlier of the end of the five
(5) years from the signing of this Agreement, or 90 days after the End Date,
Meltzer shall be entitled to sell to Gadot and Gadot shall be obliged to
purchase from Meltzer, all or part of the Options allocated to him, which have
matured, in consideration for payment of the sum for each Option, equal to the
difference between the Sale Price as measured on the date for the PUT Option
activation and the Realization Price (hereinafter: The PUT Price). The purchase
of the Options and the payment for those Options shall be executed by the
Company within seven days from the receipt of a demand for such from Meltzer.
Gadot undertakes to set aside until the earlier of the two dates – five years
from the signing of this Agreement or 90 days after the End Date, retained
earnings appropriate for paying out as dividend, to the sum sufficient to
fulfill Gadot’s obligations towards Meltzer to purchase the Options according to
the Sale Option.

 

11.9. (1) Special adjustments to the PUT Price: Notwithstanding that stated in
Clause 11.8 above (the Sale Option), it is hereby agreed that if a Entitling
transaction occurs by October 30, 2012, Meltzer shall be entitled to sell to
Gadot on that date, those Options that have matured by that date, in
consideration for payment of the Sale Price for each Option, that is equal to
the higher of the two prices – the PUT Price (in accordance with the definition
stipulated above) or the highest price for a share determined in reference to
the Entitling transaction.

 

(2) Distribution of dividend: Beginning on the first date on which the PUT
Option shall be realized by Meltzer and until after the passing of two years
after the later of the two dates – five years from the signing of this Agreement
and the End Date: Whenever Gadot distributes any dividend, Gadot shall pay
Meltzer dividends to the sum that it would have distributed for the shares
allocated to

 

Page 10 of 26





Meltzer, as if Meltzer had realized the Options sold by Meltzer to the Company
in accordance with the accumulated PUT Option. For example: To the extent that
after one quarter, Meltzer activates the PUT Option in reference to 10,000
Options, Meltzer shall receive dividends to the value of the sum that he would
have received if he held 10,000 shares. To the extent that after the quarter,
Meltzer realizes another 10,000 Options, then from that date, Meltzer shall be
entitled to receive dividends for 20,000 shares and so on and so forth.

 

11.10. CALL Purchase Option: To the extent that no Entitling transaction shall
take place by the earlier of the two dates – the End Date or the passing of five
years from the date of this Agreement, then when reaching the aforementioned
date, Gadot shall be entitled to purchase from Meltzer, all the Options that
have matured by that date and which have not yet been sold in consideration for
payment of the PUT Price for each option.

 

11.11. Standard Adjustments to the number of Options to be allocated, the
realization price and the sale price: The detailed option plan shall include
mechanisms for the adjustment of the number of Options, the Realization Price
and the Sale Price in a manner that will maintain the economic value of the
benefit to Meltzer in accordance with this Agreement, in those circumstances in
which there is a unification or division of capital or the raising of capital by
Gadot, in consideration for the share price lower than the Realization Price. If
disagreements arise in reference to the determination of the aforementioned
adjustment mechanism, the settling of such shall be referred to the Gadot
accountant for decision and the accountant’s decision shall be final and shall
oblige the parties.

 

11.12. The parties intentions and adjustments in special circumstances: Through
this Agreement, the parties intention is that Meltzer shall be entitled to
Options, which shall entitle him to a benefit of up to 5% of the difference
between

 

Page 11 of 26





the Value of the Company and the Base Value and therefore, without any
derogation from the provisions stipulated above, to the extent that Purchase
Transactions or other transactions shall be executed, either between the
companies controlled by the controlling party in Gadot or with external bodies,
the parties shall discuss in good faith, the changes that must be made to this
Agreement, in order to preserve the economic benefit for Meltzer, which is the
foundation for this Agreement following such transactions.

 

 

12.

Sole Judicial Competence

The parties agree and declare that the sole, local, legal jurisdiction in
accordance with this Agreement shall be the competent Courts in the Tel Aviv –
Jaffa district and only those Courts.

 

Now in witness thereof, the parties have signed below:

 

 

 

GADOT

/s/ Yosef A. Maiman, Chairman of the Board

/s/ Irit Eluz, Director

MELTZER

/s/ Erez Meltzer

 

 

Page 12 of 26



Employment Agreement – Part B

Date: April 13, 2009

 

1. Definitions

All the definitions in this Part B to the Employment Agreement shall have the
same meaning as they were given in Part A to the Employment Agreement, unless
stated otherwise in this Part B to the Employment Agreement.

 

2. The Employee’s Tasks and Functioning

2.1. The Company shall employ the employee for the period of the Agreement and
the employee undertakes to work in the service of the Company during the period
of the Agreement in the position explained in Part A to the Employment Agreement
and/or in any other suitable position, which shall be imposed upon him by the
Company.

Furthermore, the employee undertakes to fulfill all the directives and/or other
positions that will be transferred to him by the Company as part of his role, in
accordance with his professional skills and knowledge, including in accordance
with the Company’s procedures as such shall be determined from time to time,
including roles that shall be imposed on him, pertaining to work linked to the
activities of the holding companies, sister companies, subsidiary companies or
other companies affiliated to the Company. It is hereby declared and clarified
that notwithstanding that stated above, there shall be no employer – employee
relationship between the employee and those companies and that the employee
shall not be entitled to any remuneration for the tasks that the employee shall
perform in connection with those companies, beyond the remuneration enumerated
in the Employment Agreement.

 

2.2. The employee shall dedicate his time, energies, skills, knowledge and
experience to his work in the service of the Company and solely to that work.

 

Page 13 of 26





2.3. During the period of the Employment Agreement, the employee shall not be
occupied either directly or indirectly by any other work and/or occupation,
either as an employee or as an independent, unless prior agreement to such has
been granted by the Company.

 

2.4. The employee shall serve the Company faithfully and shall assure the
interests of the Company and shall protect those interests to the best of his
abilities. The employee shall obey the Company’s reasonable instructions on all
matters pertaining to the manner in which he fulfills his role, the order of
work, discipline and behavior and as shall be given to the employee from time to
time.

 

2.5. The employee undertakes to inform the Company immediately and without delay
concerning all relevant matters and issues, in which either the employee or any
of the employee’s relatives have personal and/or any other interest, which might
lead to the creation of a conflict of interest in view of his role in the
Company.

 

2.6. The employee undertakes to obey the instructions given to him by his
superiors acting on the Company’s behalf, as such shall be issued from time to
time.

 

2.7. The employee undertakes to inform the Company’s Board of Directors
concerning any information pertaining to the Company’s interests, when that
subject matter is beyond the normal course of business, immediately following
his become aware of such.

 

3. The Scope of the Task

3.1. The employee has been informed by the Company and the employee is aware
that as part of the employee’s work at the Company, he will be required to work
full time for the Company and the employee agrees to such.

 

3.2. Furthermore, the employee declares that he is aware that the Hours of Work
and Rest Law 5711 – 1951 shall not apply to him because he shall be employed at
a

 

Page 14 of 26





task, which requires a special degree of personal trust and under conditions and
in circumstances, which do not permit the Company any supervision of the
employee’s hours of work and rest.

The employee shall not be entitled to any additional recompense for work during
overtime hours.

 

4. Salary

4.1. In consideration for the employee’s work and as remuneration for the
fulfilling of all the employee’s obligations in accordance with the Employment
Agreement, each calendar month the Company shall pay the employee a gross
monthly salary (hereinafter: The Gross Salary) to the sum stipulated in Part A
to the Employment Agreement.

 

4.2. After the publication of the Company’s annual balance sheet for each
calendar year, the Company shall decide whether to grant to the employee, a
bonus to a sum, which shall be decided by the Company, at the Company’s sole
discretion (hereinafter the Bonus).

 

4.3. As required by Law, the Company shall deduct and subtract from the Gross
Salary, from the Bonus and from any other payment, any payment and/or tax and/or
levy, including income tax payments, health and national insurances, etc., as
required by Law.

 

5. Pension Plan

5.1. The Company shall maintain a pension plan for the employee, with an
insurance company and/or an provident fund and/or a pension fund, as such shall
be determined by the employee, all subject to that stated in this Clause below.

 

5.2. The Company shall pay the pension plan premiums at the rates and at the
times stipulated in Part A to the Employment Agreement.

 

Page 15 of 26





5.3. As stipulated in Part A to the Employment Agreement, the Company shall
deduct pension payments from the employee’s Gross Salary and shall transfer
those sums to the pension plan policy and the employee hereby approves and
agrees to those deductions.

 

5.4. The pension plan shall be registered in the Company’s name and if the
employee had a pension plan arranged for him at the employee’s previous place of
work, and the employee shall ask that the pension plan be transferred into the
Company’s name, the Company shall not object to that transfer, provided that the
Company shall not be required to allocate any sum for the previous period.

To remove all doubt, it is hereby clarified that after the transfer of the
pension plan into the Company’s name as stated above, the Company and the
employee shall allocate to the pension plan, those sums stipulated in Part A to
the Employment Agreement for the period beginning only from the date on which
the employee begins his work at the Company in accordance with that stipulated
in the Employment Agreement.

 

5.5. It is agreed that the component part allocated for severance pay in the
pension plan, which was set aside by the Company during the employee’s
employment by the Company, shall be transferred into the employee’s name with
the employee’s departure from the Company, on condition that the following
condition has been fulfilled:

 

The end of the employer – employee relationship did not occur in any of the
circumstances enumerated in Clause 10.1, 10.2 and 10.3 below.

 

To remove all doubt, it is hereby clarified that all the other components of the
pension plan, including components and funds in that plan, which were in the
employee’s possession or were the employee’s entitlement, before the date on
which the employee began his employment as a Company employee, shall be

 

Page 16 of 26





transferred into the employee’s name with the end of his employment by the
Company for any reason whatsoever.

 

6. Other Employment Conditions

6.1. Sick Leave – The employee shall be entitled to the number of days of annual
sick leave stipulated in Part A to the Employment Agreement, provided that at
the Company’s discretion and as required by the Company, the employee shall
provide the Company with the appropriate medical certificates, confirming that
the employee was ill or unable to work during the relevant period.

 

6.2. Holidays – The employee shall be entitled to days of leave for every twelve
(12) calendar months of continuous work during the period of the Agreement, as
stipulated in Part A to the Employment Agreement.

The employee declares that he is aware of and agrees to the condition that he
must coordinate his holidays with the Company prior to the event and the Company
shall be entitled to refuse to allow him to take leave on specific dates, when
all such shall be in accordance with the Company’s needs and requirements and at
the Company’s sole discretion.

 

6.3. Vehicle – if the Company places a vehicle at the employee’s disposal as
stipulated in Part A to the Employment Agreement, the following provisions shall
apply:

6.3.1. The type and model of vehicle shall be determined by the Company and
listed in Part A to the Employment Agreement.

To remove all doubt – nothing in that stated above shall oblige the Company to
provide a new model vehicle for the employee’s use and that vehicle shall be
part of the fleet of vehicles at the Company’s disposal at that time and such,
at the Company’s discretion.

6.3.2. The Company shall maintain insurance policies (obligatory, comprehensive
and third party) for the vehicle at the Company’s sole discretion and shall bear
the cost of that insurance.

 

Page 17 of 26





6.3.3. The Company shall bear the ongoing costs for servicing and repairing the
vehicle.

6.3.4. The Company shall bear the cost of fuel for the vehicle.

6.3.5. The employee shall pay all fines and tickets imposed on the vehicle
and/or the driving of the vehicle.

6.3.6. The Company shall deduct from the gross salary, those income tax
payments, which must be made in view of that stipulated in this Clause above, or
shall gross up those tax payments, as all such is stipulated in Part A to the
Employment Agreement.

6.3.7. The employee shall present reports to the Company, enumerating expenses
incurred in connection with the vehicle as such is required by Law and in
accordance with the instructions issued from time to time by the Company.

 

6.4. Recuperation Allowance

The employee shall be entitled to a Recuperation Allowance, in accordance with
that determined in the Expansion Orders issued by the Minister of Industry,
Trade and Employment, which shall apply to all the employees and employers in
the economy and as shall be valid from time to time and as is standard practice
at the Company.

 

6.5. Military Reserve Duty

During active reserve duty, the employee shall be paid a salary, provided that
all the payments that the employee shall receive or to which he shall be
entitled as a result of the reserve duty from any body whatsoever, shall be
transferred by the employee to the Company immediately upon their receipt by the
employee and if the employee does not so act, those sums shall be deducted from
the employee’s salary.

 

6.6. Foreign Travel

The employee hereby declares and agrees that as part of his work at the Company,
he shall be required to travel abroad for periods of varying length. The expense
incurred by such travel and for board, shall be borne by and paid by the
Company,

 

Page 18 of 26





subject to the Company’s approval and in accordance with the Company’s
procedures as such shall apply from time to time.

 

6.7. Further Education Fund

Each month, on the date on which the employee’s salary is paid, the Company
shall pay for the employee into a further education fund as instructed by the
employee, the sums stipulated in Part A to the Employment Agreement and on his
part, the employee agrees and instructs that the Company shall deduct and pay to
the aforementioned further education fund from the employee’s salary, an
additional sum from the employee’s monthly salary as such is stipulated in Part
A to the Employment Agreement.

 

6.8. Reimbursement of Expenses  

The Company shall reimburse the employee for reasonable expenses, which the
employee has incurred as part of his work for the Company, in accordance with
the procedures determined by the Company (such as hospitality for Company
guests, reimbursement of expenses incurred abroad, etc) and subject to the
guidelines set out by the Company from time to time.

At the end of each calendar month, or on any other date as determined by the
Company, the employee shall present the Company with an expenses report,
accompanied by the appropriate receipts, in accordance with the Company’s
standard procedures and/or as required by the provisions of Law applicable in
reference to this matter.

 

6.9. Company Property for the Employee’s Use

If for the purposes of the employee’s use while fulfilling his tasks at the
Company, at the Company’s discretion the Company places at the employee’s
disposal, different items and property belonging to the Company and needed by
the employee to fulfill his role at the Company, such as a mobile phone (and
bears the reasonable cost of its use), a laptop computer, etc., when all such is
as appropriate for the employee’s role and at the Company’s discretion, then the
employee hereby undertakes to return

 

Page 19 of 26





to the Company, all that property belonging to the Company and in the employee’s
possession, immediately upon the end of his employment by the Company for any
reason whatsoever and such shall include the vehicle provided for the employee’s
use as stipulated above and any other property provided for the employee’s use
in accordance with that stated in this Clause.

 

6.10. Credit Card

6.10.1. If the Company provides a credit card chosen by the Company for the
employee’s use, as aforementioned in Part A to the Employment Agreement, the
employee shall be entitled to use only that credit card for the purposes of his
employment at the Company (hereinafter: The Credit Card).

 

6.10.2. The employee shall make use of the Credit Card solely as part of his
work for the Company and the employee undertakes to act in reference to the
Credit Card, in accordance with the Management’s instructions and in accordance
with the guidelines pertaining to the Credit Card with which he shall be issued
from time to time.

 

6.11. Annulled

 

7. Maintaining Confidentiality and Non-competition

7.1. The employee undertakes not to reveal the provisions to the Employment
Agreement in general and the conditions to his employment (in other words,
salary and other conditions, etc.) in particular, to any third party whatsoever
(with the exception of first degree relatives) and subject to the condition that
the aforementioned limits of confidentiality shall also apply to those
relatives) and such either directly or indirectly, including to other Company
employees.

 

7.2. In this Clause, the following terms shall have the meanings written
alongside those terms:

 

Page 20 of 26





“Company Secrets” – Any knowledge or information whatsoever, be such commercial,
professional or business information, which is not public knowledge and cannot
be easily discovered legally by others, when such information has come to the
employee’s attention and/or has been given to the employee and/or has become
known to the employee and/or shall be developed by the employee, either directly
or indirectly, during and/or due to the employee’s work at the Company. Without
any derogation from the generality of that stated above, such knowledge shall
include among other things, results and processes in current and future
research, information with bearing on the development of ideas in the Company’s
possession, the list of existing and future clients, commercial information
pertaining to clients and/or the Company’s links with third parties, marketing
information and sales promotion strategy information, documents, records,
contracts, proposals, intellectual copyright, databases and data and all
information referring to planning, production, marketing and distribution of
products manufactured and/or planned by the Company and all other materials in
hardcopy, stored on electromagnetic media or using any other media, pertaining
to the Company’s activities, products, services, plans and commercial interests
and information pertaining to the Company’s information systems and information
pertaining to the Company’s links with its employees and/or clients and/or
suppliers.

 

“Company Documents” – All documents given to the employee and/or coming into the
hands of the employee consequential to and/or due to his work at the Company and
those documents are linked, directly or indirectly to the Company or to the
activities of its employees and/or clients and/or suppliers and/or contain
and/or refer to any information and/or knowledge whatsoever belonging to the
Company.

 

7.3. The employee hereby undertakes and declares that the employee shall
maintain confidentiality and shall not disclose and/or reveal and/or publish
and/or use and/or pass on to others, any of the Company’s Secrets, either
directly or indirectly. Moreover, the employee undertakes not to make any use
whatsoever of the Company’s Secrets, which can be exploited commercially in any
manner

 

Page 21 of 26





whatsoever, with the exception of through the fulfillment of his role with the
Company and the execution of his work at and for the Company and solely to the
extent that such is necessary for that purpose.

To remove all doubt, it is hereby clarified and agreed that the employee’s
undertakings in accordance with this Clause shall be valid and shall oblige the
employee, even after then end of the period of the employment of the employee at
the Company.

 

7.4. Intellectual Copyright

7.4.1. It is declared and agreed by both parties, that the Company’s Documents
are the Company’s copyright for all matters and purposes and that they shall be
returned to the Company by the employee (including all copies thereof and all
duplicates of any type whatsoever, either if such have been made with permission
or if they have been made by the employee or by a person acting on the
employee’s behalf without permission), immediately after the end of the
Agreement period and/or at the end of the existence of an employer – employee
relationship between the Company and the employee (the earlier of the two) or at
any other time, at the Company’s demand. The employee undertakes not to copy the
documents in any manner whatsoever, unless for the performing and execution of
the employee’s duties and/or his links with and on behalf of the Company.

7.4.2. The employee shall not pass on or publish any information, articles,
research or any of the like, referring to matters linked to or touching upon the
field of the Company’s activities, without receiving prior, written agreement
for such from the Company.

 

7.5. During the period of his employment by the Company – without any derogation
from that stipulated in the Employment Agreement – and for a period of six (6)
months after the end of his work at the Company, the employee shall not be
involved either directly or indirectly, himself or through others, in any manner
whatsoever, including through a corporation in which he has part ownership

 

Page 22 of 26





and/or in which he is an interested party or has a controlling interest, in any
pursuit that is in the field of the Company’s activities and/or which competes
directly in the field of the Company’s activities.

 

7.6. Without any derogation from the generality of that stated, the employee
undertakes that during the period of his employment by the Company and for a
period of 24 months after the end of his employment by the Company, the employee
shall abstain from providing services in any manner whatsoever including
consulting services in consideration for payment or without payment, to any
business involved in the same activities as the Company’s activities under the
employee’s management (or in other words, the chemicals industry).

 

8. Agreement Period

The Employment Agreement shall become valid on November 1, 2008 and shall remain
valid for as long as it has not been terminated by either of the parties to the
Agreement as aforementioned in Clauses 9 and/or 10 below.

 

9. Each party to this Agreement shall be entitled to terminate the Employment
Agreement by giving at least six (6) months prior written notice, without giving
cause, to the other party.

If the aforementioned notice shall be given by the Company to the employee, in
that notice the Company shall state at the Company’s sole discretion, the date
on which the employee shall cease his work at the Company. If the date for the
employee’s cessation of work at the Company as stated above shall be earlier
than the six-month period stated above, or shall fall on the date on which the
aforementioned notice is given, the employee shall be entitled to compensation
for early notice, for the remaining part of the six month period or for the
entire period as appropriate. Furthermore, if the date for the cessation of the
employee’s work at the Company, as mentioned above, falls before the end of the
six month period stated above, or falls on the date on which notice is given, up
to the end of the aforementioned six month

 

Page 23 of 26





period (either if he has actually ceased working at the Company or if not) the
employee shall be entitled to all the associated conditions and privileges
(payment of social benefits, use of the vehicle, mobile phone and any other
privilege or right associated with the employee’s employment by the Company in
accordance with the Employment Agreement).

 

10. Notwithstanding that stated above, the Company shall be entitled to bring
the Employment Agreement to an immediate termination if one of the following
shall occur:

10.1. If the employee has breached any of the significant provisions to Clause 2
above and has not remedied the situation within 30 days from his receipt of a
demand to implement the remedy.

10.2. If the employee has breached any of the significant provisions to Clause 7
above and has not remedied the situation within 30 days from his receipt of a
demand to implement the remedy.

10.3. If the employee is convicted of a criminal offense, which is either a
crime or a misdemeanor, which is defined as infamous.

10.4. If the employee has breached the trust which the Company has placed in
him.

 

11. With the ending of the Agreement for any reason whatsoever, the employee
shall cease his work for the Company and the employer – employee relationship
between the employee and the Company shall come to an end.

 

12. If the Agreement Period is ended in accordance with that stipulated in the
Employment Agreement, the employee shall receive his salary or the early notice
compensation, if there shall be any such compensation, as appropriate, up to the
date on which the Agreement Period ended as aforementioned in Clause 9 and/or
Clause 10 above (hereinafter: The End Date), on condition that up to the End
Date, the employee works and fulfills his task in accordance with the Company’s
demands.

The employee undertakes to ensure that by the End Date, the employee shall pass
on his tasks at the Company in a full, orderly manner to the other employee(s)
in

 

Page 24 of 26





accordance with the Company’s instructions and that the employee shall return to
the Company, all the required documents, equipment and all other materials of
any type or form, which have come into his possession and/or control and/or were
drawn up by the employee in reference to the Company and/or his work for the
Company, including all copies thereof.

Furthermore, the employee shall be entitled to Recuperation Allowance and
Holiday Allowance for the relative number of days of leave to which the employee
is entitled as stipulated in the Employment Agreement above and which were not
used up by the End Date.

 

13. Notwithstanding that stipulated in Clause 12 above, it is agreed that if the
process for the full transfer of the employee’s tasks is not completed during
the early notice period, the employee shall cooperate with the Company in the
transfer of the task as aforementioned, even after the end of the early notice
period and such shall not be considered as an employer – employee relationship
in any manner whatsoever, provided that the dates for the completion of the
transfer as aforementioned, shall be determined by coordination with the
employee and the Company shall act to the best of its ability to shorten the
additional transfer period to the extent possible.

 

14. The Employment Agreement, complete with its Appendices, constitutes all that
agreed between the parties in reference to the issues enumerated within that
Agreement and the Agreement cannot be changed and/or amended, unless through a
written document signed by both parties.

 

15. The Company shall be entitled to set off any sum due to the Company from the
employee in accordance with the Employment Agreement against any sum due to the
employee at any time whatsoever from the Company and/or to foreclose that sum as
aforementioned, without any derogation from the Company’s right to collect that
sum by any other means.

 

Page 25 of 26





16. The Employment Agreement replaces all other and previous agreements and
arrangements of any form or type whatsoever, which existed (if they did exist)
between the employee and the Company and it shall apply to the employment
relationships between the parties, beginning with the start of the Agreement
Period as stipulated in Clause 8 above. However, nothing in the Agreement shall
derogate from the rights accruing to the employee in view of his work in the
Company’s service until the aforementioned date.

 

17. Notices

All notices or any other document that must be served in accordance with the
Employment Agreement, shall be made out in writing and for as long as neither of
the parties has informed the other party otherwise, the parties’ addresses shall
be as given at the beginning of this Employment Agreement and any such notice
shall be considered received by the addressee party, seven (7) days from the
date on which it was sent by registered mail or on the date on which it was
handed in if delivered by hand.

 

Now in witness thereof, the parties have signed below:

 

/s/ Yosef A. Maiman, Chairman of the Board

/s/ Irit Eluz, Director

/s/ Erez Meltzer

(The Company)

(The Employee)

 

 

Page 26 of 26

 

 